WALKER, P. J.
The court, of its own motion,, charged the jury as follows: “I charge you that if you believe the evidence in this case you must find for the plaintiff.” The defendant duly excepted to this part of the charge, and assigns it as error. That action of the court was in violation of the statute ( Code 1907, § 5362), which provides that the court “shall not charge upon the effect of the testimony, unless required to do so by one of the parties,” and constitutes a ground of reversal.
If the instruction above quoted had been duly requested in writing by the plaintiff, under the evidence on the trial it could not properly have been given, as there was evidence tending to show that the defendant was not guilty of the wrongs charged against it in the complaint. It was for the jury, not the court, to determine the weight to be accorded to that evidence.
*666Other rulings assigned as errors need not be passed on, as the questions involved may not he presented on another trial.
Reversed and remanded.